Title: To James Madison from John Armstrong, 3 March 1811
From: Armstrong, John
To: Madison, James


Sir,New York 3d. March 1811.
The first paragraph of your letter of the 24th. Ult. on the subject of Warden’s character & conduct, makes it a duty on my part to speak fully and freely to you with regard to this Adventurer. He is an impostor in every thing, and as deficient in capacity, as he is in fidelity. He has not written a single page of those memoirs, which have been so ostentatiously published as his, and on which is founded, whatever degree of reputation may be imputed to him, for zeal—for industry and for talent. They are by his own acknowledgment & without exception, the productions of French lawyers, & particularly of a Mr. Darchey an indigent man of letters & of law, to whom Warden gave five louis for each Memoir, while for each, his regular charge against the American Sufferer, was thirty louis. Like other traders however of small capital and bad morals, he had more than one price for his wares. Their value rose, or fell, according to the temper, or the means of the person employing him. Hence it was, that in the case mentioned by Mr. Russel, he actually charged and received fifty Louis for doing nothing; while in that of Capt. Merrihew, he brought himself down to accept a doceur of five, (over and above the expences of the process) for doing all, that it was in his power to do for any man. The truth is, that taking one case with another, ten louis may be regarded as the Amt. necessarily expended for copying and printing &c. &c. and when it shall rise above this sum there is room to suspect the existence of extortion. To this therefore M. Warden was fairly entitled, but not to a single shilling beyond it. His personal services, as agent of Prize Causes, were compensated by the public, and for these he received a sallary of 2000$ per An. from the Diaplomatic fund, as you know.
In the case mentioned by M. Russel, Warden has pledged himself, as you inform me, that he will give an explanation which shall be satisfactory. Does this also turn on mere inexperience and want of caution? With what propriety can a man of his age, who has been six years in public Service, set up a defense like this? The apology itself is an admission of incompetency, as well as of wrong-doing; and in what country on earth, are the claims of either, deemed a sufficient pass-port to public confidence and public office? But, Sir, permit to say, that any explanation of the case of the meditated shipment, which shall have the effect of leaving him subject only to imputations of inexperience and want of caution, is a false one. Did he know that the non-intercourse law existed? Did he know that the introduction of French merchandise into the United States, was forbidden by this law? Did he know that Capt. Freeman was specially prohibited from carrying with him such merchandise? He knew all these circumstances, yet in defiance of all, he presses his friend Haley (Who was part owner of the vessel) to take on board twenty thousand pounds weight of merchandise, to which he gives the name of machines, and which turns out to be silk stockings, millenery, Clocks and their Ornaments, house-hold furniture Chymical & surgical instruments &c. &c. and all destined for the Philadelphia market. And how does this up-right servant of the public, propose to get over the inhibitions of the law? “Why” says he “you may take them as private property”—not as merchandise. And what temptation does he offer to the ship owner to bring about his concurrence in the business? One, not badly calculated to produce the effect. “He (the Shipper)” says Warden “will pay you well for it.” That this carries with it abundant proof of a want of caution, will be readily admitted. But does it prove nothing else? Does it look like the blunder of mere inexperience? Is it not evident that he knew what he was doing? that he labored both corruptly and cunningly? that he not only saw that a law was to be violated, but that the risk of that violation was to be compensated also, and that his measures must be adapted to both purposes?
It is your opinion in the case of Mc.Rae, that the single fact of his bringing with him from England, two British licences, would be sufficient ground to dismiss him from office, provided, the proof of the fact, could be clearly made out. But between this offense, taking the fact for granted, and that of Warden, how substantial is the difference? At the time of taking these licences, Mc.Rae was not in any public office, and there is neither proof of his using, nor of his attempting to use them, after his arrival in France—Nay the very reverse is the regular conclusion from M. Russel’s letter, for he says, (somewhere about the middle of November) that Mc.Rae still had these licenses in his pocket. Warden, on the other hand, a consul of the U. S. deliberately and in writing, proposes to another citizen of the said states, a violation of a known and acknowledged law of his Sovereign and employer, and offers a mercenary motive, to draw him into the commission of the offense. Nor is there in this case, as in the other, any deficiency of proof—the fact is established by Warden’s own hand-writing. It is found in a letter from himself to Nathan Haley—the genuiness of which, is admitted by you. Between these cases then, there is certainly a very wide difference, and if Mc.Rae’s conduct merits dismissal from office, Warden’s is not such, as will entitle him to a new, & perhaps to higher appointment.
With regard to his general character and habits, (of which you appear to think favorably) were they much better than they are, they cannot outweigh conclusions drawn from a specific Charge, clearly and distinctly made out against him. Mal-conduct in office, like other things, has it’s beginnings, and I know not that the best method to check these, is to bestow upon the person guilty of it, new marks of confidence & favor. Amendment, if it ever come, will be preceeded by repentance, and this is not a fruit likely to be produced by fresh hopes & encreasing patronage.
That some respectable men may favor his re-appointment, is no doubt true, since you assert it—but do these Men know, what has been Mr. Warden’s conduct in France? If they do not, their warmth and their wishes ought to go for nothing, because the regular presumption is, that their opinions of him would change, as mine have done, on a nearer view of him and of his conduct. But who Sir, of these respectable men, can know his Character and habits better than myself? With me he has lived nearly eight years in an intercourse of daily business—six of these under my roof and at my table, and I scruple not to declare it as my solemn conviction, that he is unworthy of both public and private trust. Of this fact I have proofs, not yet submitted, but which shall be submitted, the moment they can be copied. I shall then shew (in his own hand-writing) an insinuation that he was the depositary of a secret which gave him a powerful hold of Me & which he must retain for the purposes of self-defense. Exonerating as he does my private morals, it follows that the offense he would impute to me, has been of a public or official character—but when pressed to come out with a direct charge, he makes to me substantially the following infamous proposition: “Keep me in place—& I will keep your secret. I will do more—I & my friends will strain every nerve to promote your views, whatever they may be.” What, I ask, ought to have been my answer? What was my answer? I instantly dismissed him from office: “go Sir, and carry your secret to the best market you can find. You may get bidders for it, but their deception will be that of a moment. If you tell truth, you will do me honor, and if you lie, I will certainly detest you.” Such was our parting, and I have not seen him since. When I went to Washington he had disappeared from that place. When I returned to the North, he was no longer there. Traces of him I did find, that is, abundance of falsehoods scattered up and down, and all communicated under the severest injunctions of secrecy. But I will not trouble you with a detail of these—nor will I do more at present than merely state, that to this Country he has not, he cannot have, a Shadow of Attachment. He was neither born nor bred in it—nor has he a shilling of property nor a single connexion either of blood or of affinity within it’s limits. He is not even a resident of it by election, for he was deported hither against his will & in commutation of a punishment of a different kind—nor did he seek to be naturalised amongst us untill the eve of his departure for France and as a protection on his passage thither. What tie then can bind him to us? not a sense of duty, for we have proof before us, of his want of reverence for the laws; not pecunary interest, for he has none of it; not natural affections, for they have no object here. According to his own account, it is the civil & political liberty to be found in the U. S. and if so, why not stay & enjoy them? Why such eagerness—such anxiety to be gone?—to get back to Europe & to an empire of Europe, certainly not much distinguished by the resemblance between it’s institutions & those of our own Country? Truth does not in this case lie at the bottom of the well: though without a single grain of attachment to the U. S. M. Warden has a most sincere & affectionate regard for their public offices & for the honors & emoluments they confer. And well he may, for they have already enabled him to live longer in France, then he ever lived in America. But Sir, are these circumstances of a nature to favor new claims upon us? Are they not dissuasion against such claims? Does our own country furnish no native citizen willing & able to fill the consulate at Paris? Does it furnish none such of at least equal pretensions with this Mr. D. B. Warden? If it does not, God help us, for our national intellect must, in that case, be smitten with barrenness. But I have done. I have written thus far in the frankness which has characterised all my intercourse with you, public and private, and which I cannot lay aside without remarking, that if M. Warden be reinstated, you pass an indirect censure on my conduct in removing him, and, of course, impose upon me the necessity of shewing the grounds on which I acted. At whatever time, or in whatever way I may do this, I shall not cease to remember the very high respect, with which I have the honor to be, Sir, Your most Obedient & very humble servant
J Armstrong.
